UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-1883


KAREN KLYMAN,

                     Plaintiff - Appellant,

              v.

EDFINANCIAL SERVICES, LLC; WILLIAM ANTHONY HOLLIN; UNITED
STATES DEPARTMENT OF EDUCATION; NATIONAL RECOVERIES, INC.;
CENTRAL RESEARCH, INC.; UNITED STATES DEPARTMENT OF THE
TREASURY,

                     Defendants - Appellees.



Appeal from the United States District Court for the Western District of North Carolina, at
Asheville. Max O. Cogburn, Jr., District Judge. (1:21-cv-00081-MOC-WCM)


Submitted: December 21, 2021                                Decided: December 22, 2021


Before KING and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Karen Klyman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Karen Klyman appeals the district court’s order dismissing her civil action without

prejudice for failure to comply with a prior order of the court. We have reviewed the record

and find no reversible error. Accordingly, we affirm the district court’s order. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2